THIRD AMENDMENT AGREEMENT







THIS AGREEMENT is dated for reference as of the 30th day of May 2013.







BETWEEN:




PENGRAM CORPORATION, of

1200 Dupont Street, Suite 2J

Bellingham, WA 98225




("Pengram")




OF THE FIRST PART




AND:




TERRACE VENTURES INC., of

Suite 202, 810 Peace Portal Drive

Blaine, WA 98230




("Terrace")




OF THE SECOND PART







WHEREAS:




A.

Pengram and Terrace entered into an agreement dated April 21, 2011, as amended
on July 31, 2012 and November 17, 2012 (the “Earn-In Agreement”), whereby
Pengram agreed to assign to Terrace up to 75% of Pengram’s interest in an option
to purchase a 100% interest in certain mineral claims located in the Eureka
Mining District of Eureka County, Nevada, known as the Golden Snow Project (the
“Property”).  




B.

Pengram has agreed to extend the due dates of payments and cumulative
exploration expenditures required under the Earn-In Agreement on the terms and
conditions hereinafter set forth.




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
now paid by Terrace to Pengram (the receipt of which is hereby acknowledged) and
other good and valuable consideration, the parties agree as follows:




1)

Section 4(a)(ii) of the Earn-In Agreement is hereby deleted and replaced with
the following:














1




--------------------------------------------------------------------------------




“4(a)(ii)

completing cumulative exploration expenditures on the Property totalling
$250,000 by December 31, 2013.”




2)

Section 4(b) of the Earn-In Agreement is hereby deleted and replaced with the
following:




“4(b)

An additional 25% interest upon Terrace:




(i)

paying Pengram $75,000 on or before December 31, 2013; and




(ii)

completing cumulative exploration expenditures on the Property totalling
$750,000 by June 30, 2014.”




3)

Section 4(c) of the Earn-In Agreement is hereby deleted and replaced with the
following:




“4(c)

An additional 25% interest upon Terrace:




(i)

paying Pengram $100,000 on or before December 31, 2014; and




(ii)

completing cumulative exploration expenditures on the Property totalling
$1,250,000 by June 30, 2015.”




4)

Pengram confirms that the requirements of section 4(a)(i) of the Earn-In
Agreement have been fulfilled and Terrace has no outstanding promissory notes
payable to Pengram.




5)

The parties confirm that the terms, covenants and conditions of the Earn-In
Agreement remain unchanged and in full force and effect, except as modified by
this Agreement.




6)

This Agreement has been prepared by Northwest Law Group acting solely on behalf
of Terrace and Pengram acknowledges that is has been advised to obtain
independent legal advice.




7)

Except as otherwise expressly provided herein, the provisions hereof shall inure
to the benefit of, and be binding up, the successors, assigns, heirs, executors
and administrators of the parties hereto.




8)

This Agreement constitutes the full and entire understanding and agreement
between the parties with regard to the subject hereof.




9)

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party hereto and delivered to the other parties.
















THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK





2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.







PENGRAM CORPORATION




/s/ Richard W. Donaldson

Richard W. Donaldson, President










TERRACE VENTURES INC.




/s/ Howard Thomson

Howard Thomson, President


















































3


